Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-18-2006

Carroway v. State of NJ
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3087




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Carroway v. State of NJ" (2006). 2006 Decisions. Paper 315.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/315


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-346                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             ________________

                                   NO. 06-3087
                                ________________

                             DAVID O. CARROWAY,
                                       Appellant

                                          v.

                         STATE OF NEW JERSEY;
             SUPERIOR COURT OF THE STATE OF NEW JERSEY;
                   MORRIS COUNTY SUPERIOR COURT;
                   UNION COUNTY SUPERIOR COURT;
                       J.S.C. JOSEPH A. FALCONE;
               VICTOR R. JUSINO, ESQ., ASST. PROSECUTOR;
                 MORRIS COUNTY PROSECUTOR'S OFFICE;
                 UNION COUNTY PROSECUTOR'S OFFICE;
                   HONORABLE J.S.C. JOHN S. TRIARSI;
                DAVID HAMMEL, ESQ., ASST. PROSECUTOR
                  ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                           (D.C. Civ. No. 06-CV-00614)
                     District Judge: Honorable Joel A. Pisano
                   ____________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 September 28, 2006

          BEFORE: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES

                             (Filed: October 18, 2006)
                                _______________________

                                       OPINION
                                _______________________

PER CURIAM

        David O. Carroway appeals from an order of the United States District Court for

the District of New Jersey, dismissing his complaint with prejudice for failure to state a

claim upon which relief may be granted. We will similarly dismiss the appeal pursuant to

28 U.S.C. § 1915(e).

        Carroway filed suit pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights in connection with the open-court publicizing of his status as an informant on two

separate occasions in the Superior Court of New Jersey. At the time of the incidents,

Carroway was appearing before the court in criminal proceedings pending against him.

        During the first instance, Carroway’s attorney met in chambers with the Judge and

the Assistant Prosecutor. Carroway’s attorney informed the other two that Carroway was

cooperating with law enforcement in another jurisdiction in a murder case. Carroway

states that the defendants then stated that he was an informant in a murder case in open

court, before other prisoners and spectators. He argued that this disclosure violated his

Sixth Amendment rights to attorney client privilege, violated his rights to equal protection

and due process, and led him to being harassed, threatened, assaulted, and living in fear

for his life.




                                              2
       On the second incident, Carroway appeared in another court on a burglary charge.

Carroway alleges that the Judge disclosed that he was an informant in open court in front

of corrections officers. Carroway states that word of the disclosure got back to other

prison staff and inmates, leading to his harassment, assault, and to his suffering extreme

mental anguish and living in fear for his life. Carroway argues that the disclosure of the

information, received from his attorney, violated his Sixth Amendment right to effective

counsel, equal protection of the law, due process, and subjected him to cruel and unusual

punishment. Carroway also alleges that canons of judicial ethics were breached on both

occasions.

       Carroway sued the State of New Jersey, the Honorable Joseph A. Falcone, two

Assistant Prosecutors, the Honorable John S. Triarsi, the Superior Court of the State of

New Jersey, Morris County Superior Court, Union County Superior Court, the Morris

County Prosecutor’s Office, and the Union County Prosecutor’s Office. His complaint

was dismissed for failure to state a claim by the United States District Court for the

District of New Jersey. The District Court found that all named defendants were immune

from suit under the Eleventh Amendment or judicial or prosecutorial immunity.

       We agree with the District Court’s dismissal of Carroway’s claims against the

State of New Jersey, the Superior Court of New Jersey and the Morris and Union County

Courts on the ground that those defendants are immune from suit under the Eleventh

Amendment. As the District Court correctly stated, the Eleventh Amendment applies to

§ 1983 claims. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989). The

                                              3
Eleventh Amendment bars suits against states. See Bolden v. SEPTA, 953 F.2d 807, 813

(3d Cir. 1991). We further agree that the Superior Court of New Jersey and the Morris

and Union County courts are part of the judicial branch of New Jersey and are thus

immune pursuant to the Eleventh Amendment. Johnson v. State of New Jersey, 869 F.

Supp. 289, 296-98 (D. N.J. 1994). In any event, none of these courts is a “person” subject

to liability under § 1983. See Will, 491 U.S. at 71.

       We agree that because the two state court judges named in the complaint were

acting in a judicial capacity at Carroway’s hearings, they enjoy absolute judicial immunity

for their acts. Dennis v. Sparks, 449 U.S. 24, 27 (1980). Furthermore, the claims against

the two Assistant Prosecutors were subject to dismissal under the doctrine of absolute

immunity, because there is no indication that they were acting outside their prosecutorial

roles. See Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

       For the above reasons and those stated by the District Court, we will dismiss the

appeal for failure to state a claim upon which may be granted.1




       1
         Carroway’s motion for appointment of counsel; and his motion for bail, construed
as a motion for bail pending appeal, are denied as moot. To the extent he seeks to have
this Court set bail for his state court criminal proceedings, we decline to intercede in the
state court proceedings. See Younger v. Harris, 401 U.S. 37 (1971). We similarly deny
Carroway’s motion for an injunction by applying the Younger abstention doctrine. “For
the Younger doctrine to apply, state court proceedings must be pending or ongoing, the
state proceedings must implicate an important state interest, and the state proceedings
must afford an adequate opportunity to raise constitutional issues.” Taliaferro v. Darby
Tp. Zoning Bd., 458 F.3d 181, 192 (3d Cir. 2006). We find all three requirements to be
satisfied here.

                                             4